Exhibit 10.18

EXECUTION COPY

[RESOURCE CAPITAL FUNDING II, LLC]

FORBEARANCE AND RESERVATION OF RIGHTS

This FORBEARANCE AND RESERVATION OF RIGHTS (this “Forbearance”), dated as of
November 20, 2009, is entered into by and among RESOURCE CAPITAL FUNDING II, LLC
(the “Borrower”), LEAF FINANCIAL CORPORATION (the “Servicer”), MORGAN STANLEY
ASSET FUNDING INC. (“Morgan Stanley AFI”), as a Lender, and MORGAN STANLEY
CAPITAL SERVICES INC. (the “Qualifying Swap Counterparty”).

BACKGROUND

1. The Borrower, the Servicer, Morgan Stanley Bank, N.A. (f/k/a Morgan Stanley
Bank), as Collateral Agent, Morgan Stanley AFI, Lyon Financial Services, Inc.
(d/b/a U.S. Bank Portfolio Services), as the Backup Servicer, U.S. Bank National
Association, as the Custodian and the Lender’s Bank are parties to the
Receivables Loan and Security Agreement, dated as of October 31, 2006 (as
amended, supplemented or otherwise modified through the date hereof, the
“RLSA”). Capitalized terms used herein but not defined herein shall have the
meanings set forth in the RLSA.

2. The Borrower and the Qualifying Swap Counterparty are parties to a Qualifying
Interest Rate Swap dated as of December 22, 2006 (as amended, supplemented or
otherwise modified through the date hereof, and including all swap transactions
entered into pursuant thereto, the “Swap Agreement”).

3. LEAF Capital Funding III, LLC, LEAF Financial Corporation, Morgan Stanley
Bank, N.A. (f/k/a Morgan Stanley Bank), Morgan Stanley AFI, The Royal Bank of
Scotland plc, Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services), and U.S. Bank National Association are parties to the Receivables
Loan and Security Agreement, dated as of November 1, 2007 (as amended,
supplemented or otherwise modified through the date hereof, the “LEAF III
RLSA”).

4. The Facility Maturity Date under the RLSA occurred on October 31, 2009.

5. The Borrower and the Servicer have requested that the Lender (the “Forbearing
Party”) forbear for a period of time from exercising certain of its rights under
the RLSA as set forth in Section 1(a) below. Such Person is willing to agree to
such forbearance, subject to the terms and conditions hereof.

6. The Borrower has also requested that the Qualifying Swap Counterparty forbear
for a period of time from exercising certain of its rights under the Swap
Agreement as set forth in Section 1(b) below. The Qualifying Swap Counterparty
is willing to agree to such forbearance, subject to the terms and conditions
hereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Forbearance.

(a) The Servicer and the Borrower hereby notify the Forbearing Party that the
financial statements of LEAF Financial Corporation and its consolidated
subsidiaries for the quarter ending September 30, 2009, which were delivered to
Morgan Stanley AFI by LEAF Capital Funding III, LLC, pursuant to the LEAF III
RLSA, on or about November 16, 2009, showed that LEAF Financial Corporation and
its consolidated subsidiaries did not meet the required performance metric
described in Section 7.01(y)(C) of the LEAF III RLSA (such condition, the “LEAF
III Breach”). As a result of the LEAF III Breach, each of the events set forth
on Schedule A attached hereto under the LEAF III RLSA occurred (collectively,
the “LEAF III Servicer Profitability Metric”). The occurrence of the LEAF III
Servicer Profitability Metric causes each of the events set forth on Schedule B
attached hereto solely in connection with the LEAF III Breach (the “LEAF II
Servicer Profitability Metric”), and entitles the Forbearing Party to exercise
rights and remedies pursuant to the RLSA and the other Transaction Documents
absent the forbearance provided for hereunder. For the period commencing on
November 20, 2009 and ending on the close of business on December 1, 2009 (the
“Forbearance Period”), the Forbearing Party will forbear from exercising its
rights and remedies resulting solely from the LEAF II Servicer Profitability
Metric. The forbearance provided herein shall not extend to any Event of
Default, Program Termination Event or Servicer Default other than the LEAF II
Servicer Profitability Metric and all of the Forbearing Party’s rights and
remedies with respect thereto are hereby reserved. Further, the forbearance
provided herein shall not derogate from the Forbearing Party’s rights to
collect, reserve and/or apply proceeds of Pledged Assets to payment of
outstanding liabilities as may be specifically provided for in the RLSA and the
other Transaction Documents. If the foregoing forbearance is not extended by the
Forbearing Parties by the end of the Forbearance Period, the performance metric
described in Section 7.01(y)(C) of the LEAF III RLSA is not retroactively
amended or the LEAF III Breach is not waived, the Borrower and the Servicer
hereby acknowledge that the LEAF II Servicer Profitability Metric shall exist
and that the Lender shall be fully entitled to declare the Program Termination
Date and exercise all other rights and remedies with respect thereto under the
RLSA and the other Transaction Documents. Notwithstanding anything to the
contrary set forth herein, for the avoidance of doubt, the parties hereto hereby
agree that (i) during the Forbearance Period all payments made pursuant to
Section 2.04 of the RLSA shall be made as if each event listed on Schedule B
hereto has occurred and is continuing and (ii) both during and after the
Forbearance Period, all payments made pursuant to Section 2.04 of the RLSA shall
be made as if the Facility Maturity Date has occurred.

(b) The Borrower hereby notifies the Qualifying Swap Counterparty that one or
more of the LEAF II Servicer Profitability Metric constitutes the “Event of
Default” (as defined in the Swap Agreement) set forth in clause (1) of
Section 5(a)(vi) of the Swap Agreement and entitles the Qualifying Swap
Counterparty to exercise remedies pursuant thereto absent the forbearance
provided for hereunder. The Qualifying Swap Counterparty hereby agrees to
forbear from exercising its rights and remedies resulting solely from such
“Event of Default” or the LEAF III Breach and each of the Qualifying

 

-2-



--------------------------------------------------------------------------------

Swap Counterparty and the Borrower hereby agrees that the “Early Termination
Date” under (and as defined in) the Swap Agreement shall not be declared as a
result of such “Event of Default” during the Forbearance Period. If the
foregoing forbearance is not extended by the Qualifying Swap Counterparty by the
end of the Forbearance Period, the performance metric described in
Section 7.01(y)(C) of the LEAF III RLSA is not retroactively amended or the LEAF
III Breach is not waived, the Borrower hereby acknowledges that such “Event of
Default” shall exist under the Swap Agreement and that the Qualifying Swap
Counterparty shall be fully entitled to exercise all rights and remedies with
respect thereto under the Swap Agreement.

SECTION 2. Representations and Warranties. Each of the Borrower and Servicer
represents and warrants that:

(a) except as expressly described in Section 1 above, or except as has been
described in that certain Forbearance, Reservation of Rights and Amendment dated
October 31, 2009 among the parties hereto, Morgan Stanley Bank, N.A. (f/k/a
Morgan Stanley Bank), Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) and U.S. Bank National Association, no event or condition has occurred
and is continuing which would constitute an Event of Default, a Program
Termination Event, a Servicer Default, a Pool A Termination Event, a Pool B
Termination Event, a “Termination Event” under the Swap Agreement, an “Event of
Default” under the Swap Agreement, or any event that, if it continued uncured,
with the lapse of time or notice, or both, would constitute any of the foregoing
events; and

(b) except as expressly described in Section 1 above, its representations and
warranties set forth in the RLSA, the Swap Agreement and the other Transaction
Documents are true and correct as of the date hereof, as though made on and as
of such date (except to the extent such representations and warranties relate
solely to an earlier date and then as of such earlier date), and such
representations and warranties shall continue to be true and correct (to such
extent) after giving effect to the transactions contemplated hereby.

SECTION 3. Effect of Forbearance; Ratification. Except as expressly set forth
herein, the RLSA, the Swap Agreement and each of the other Transaction Documents
remain in full force and effect and are hereby ratified. This Forbearance shall
not be deemed to expressly or impliedly waive, amend, or supplement any
provision of the RLSA or the Swap Agreement other than as specifically set forth
herein.

SECTION 4. Expenses. The Borrower agrees to pay on demand all reasonable costs
and expenses of the Forbearing Parties and the Qualifying Swap Counterparty
(including costs and expenses of counsel for the Forbearing Parties and the
Qualifying Swap Counterparty) incurred in connection with the preparation,
execution and delivery of this Forbearance.

SECTION 5. Counterparts. This Forbearance may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

-3-



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Forbearance shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the conflicts of law principles thereof (other than Section 5-1401 of the New
York General Obligations Law).

SECTION 7. Section Headings. The various headings of this Forbearance are
inserted for convenience only and shall not affect the meaning or interpretation
of this Forbearance or any provision hereof.

SECTION 8. Entire Agreement. This Forbearance is intended by the parties hereto
to be the final expression of their agreement with respect to the subject matter
hereof, and is the complete and exclusive statement of the terms thereof,
notwithstanding any representations, statements or agreements to the contrary
heretofore made.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Forbearance as of the date
first written above.

 

RESOURCE CAPITAL FUNDING II, LLC, as Borrower By:   /s/ Miles Herman

Name:    Miles Herman Title:   VP – Equipment Leasing LEAF FINANCIAL
CORPORATION, as Servicer

By:   /s/ Miles Herman Name:    Miles Herman Title:   President/COO

 

  S-1  

Forbearance and Reservation

of Rights (Resource

Capital Funding II, LLC)



--------------------------------------------------------------------------------

MORGAN STANLEY ASSET FUNDING INC., as Lender By:   /s/ Stephen W. Holmes

Name:    Stephen W. Holmes Title:   Authorized Signatory

 

  S-2  

Forbearance and Reservation

of Rights (Resource

Capital Funding II, LLC)



--------------------------------------------------------------------------------

MORGAN STANLEY CAPITAL SERVICES INC., as Qualifying Swap Counterparty By:   /s/
Charmaine Fearon

Name:    Charmaine Fearon Title:   Authorized Signatory

 

  S-3  

Forbearance and Reservation

of Rights (Resource

Capital Funding II, LLC)



--------------------------------------------------------------------------------

SCHEDULE A

“LEAF III Servicer Profitability Metric” means the occurrence of any of the
following events:

(i) the Event of Default set forth in Section 7.01(k) of the LEAF III RLSA,

(ii) the Event of Default set forth in Section 7.01(n) of the LEAF III RLSA,

(iii) the Event of Default set forth in Section 7.01(s) of the LEAF III RLSA,

(iv) the Event of Default set forth in Section 7.01(y)(C) of the LEAF III RLSA,

(v) the Event of Default set forth in Section 7.01(z) of the LEAF III RLSA,

(vi) the Program Termination Event set forth in clause (ii) of the definition
thereof in the LEAF III RLSA,

(vii) the Program Termination Event set forth in clause (x) of the definition
thereof in the LEAF III RLSA,

(viii) the Program Termination Event set forth in clause (xi)(2) of the
definition thereof in the LEAF III RLSA and

(ix) the Servicer Default set forth in clause (iv) of the definition thereof in
the LEAF III RLSA.

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

“LEAF II Servicer Profitability Metric” means the occurrence of any of the
following events:

(i) the Event of Default set forth in Section 7.01(k) of the RLSA,

(ii) the Event of Default set forth in Section 7.01(n) of the RLSA,

(iii) the Event of Default set forth in Section 7.01(q) of the RLSA,

(iv) the Event of Default set forth in Section 7.01(r) of the RLSA,

(v) the Program Termination Event set forth in clause (ii) of the definition
thereof in the RLSA,

(vi) the Program Termination Event set forth in clause (x) of the definition
thereof in the RLSA,

(vii) the Program Termination Event set forth in clause (xi)(2) of the
definition thereof in the RLSA and

(viii) the Servicer Default set forth in clause (iv) of the definition thereof
in the RLSA.

 

B-1